Citation Nr: 1510475	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  00-14 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to June 1973. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision that, in pertinent part, denied entitlement to TDIU.  The Veteran timely appealed. 

The appeal has a long procedural history discussed in detail within the Introduction of the August 2013 Board decision.  

As relevant, the Board denied service connection for a psychiatric disorder and entitlement to TDIU in an August 2013 decision.  The Veteran appealed the denial of TDIU to the United States Court of Appeals for Veterans Claims (Court).  The parties to the appeal filed a joint motion for remand with the Court.  In October 2014, the Court granted the joint motion and remanded the issue of entitlement to TDIU to the Board.  

In addition to the paper claims folder, pertinent electronic records are found within the Virtual VA and Veterans Benefit Management System (VBMS).  These electronic records have been considered in the appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional action is needed to fulfill the recent hearing request.  In January 2015 correspondence, the Veteran's representative requested a videoconference hearing.  For the requested videoconference hearing, the Veteran would appear at the Little Rock RO and the representative would appear at the San Diego RO.  The AOJ must take appropriate action to fulfill the hearing request.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the Little Rock, Arkansas RO.  If feasible, arrange for the Veteran's representative to simultaneously appear for the hearing via videoconference link at the San Diego, California RO.  Provide appropriate notice as to the date, time, and location of the scheduled hearing and the consequences for missing a hearing without good cause.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




